Citation Nr: 1433207	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  05-05 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the recoupment of special separation benefit pay by withholding VA disability compensation in the amount of $41,472.00 was proper.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to January 1993. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which determined that the total amount of the separation pay received by the Veteran at the time of her separation from the service in January 1993 should be recouped from disability compensation awarded to her. 

The Veteran testified before the undersigned in November 2006.  

The Board issued a decision in December 2006 denying the relief sought.  

The Veteran did not appeal the December 2006 Board decision to the Court of Appeals for Veterans Claims.  

The issue of whether the recoupment of special separation benefit pay by withholding VA disability compensation in the amount of $41,472.00 was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2006, the Board issued a decision concluding that recoupment of separation pay by withholding the Veteran's VA disability compensation in the amount of $41,472.00 was proper.

2.  The Board's December 2006 decision involved a denial of due process.  




CONCLUSION OF LAW

The December 2006 Board decision addressing the issue of whether recoupment of special separation benefits pay from VA disability compensation in the amount of $41,472.00 is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

Relevant here, Congress, in 1991, added the special separation benefits program to Section 1174 of Title 10, United States Code.  See 10 U.S.C.A. § 1174a.  To avoid duplication of benefits resulting from the special separation benefits program, Congress designated an award of VA compensation as subject to recoupment of an amount equal to the total amount of special separation benefits received.  Id. § (h)(2).  In the original statute, this recoupment was computed using pre-tax dollars (i.e., the total amount of special separation benefits).

In 1996 and 1998, Congress amended the statute to calculate recoupment based upon after-tax dollars (i.e., the total amount of special separation benefits received less the amount of Federal income tax withheld from such payment), effective for any servicemember who received payment of special separation benefits beginning on December 5, 1991.  VA did not amend its corresponding regulation until June 2009.  See 74 Fed. Reg. 26,956 (June 5, 2009) (codified at 38 C.F.R. § 3.700(a)(5)).  

As a result of this discrepancy, the December 2006 Board decision erroneously affirmed the Veteran's recoupment of special separation benefits using pre-tax dollars, instead of after-tax dollars, as mandated by the amended statute, causing a due process error.


ORDER

The December 2006 Board decision addressing the issue of recoupment of separation pay in the amount of $41,472.00 from VA disability compensation is vacated.


REMAND

Recoupment of the Veteran's special separation benefits in the gross amount of $41,472.00 was improper.  The amount recouped should have been equal to the after-tax dollar amount rather than the gross amount.  The Board, at this time, is unable to determine the correct after-tax amount subject to recoupment.  

The Federal income tax withholding amount is to be the flat withholding rate for Federal income tax withholding.  See 38 C.F.R. § 3.700(a)(5)(3); see also 10 U.S.C.A. § 1174(h)(2).  According to the M21-1, the Federal income tax withholding rate beginning from October 1, 1996, was 28%.  See VA Adjudication Procedures Manual (M21-1MR) pt. III, subpt. v, ch. 4, sec. B.6.b.  

The rates prior to that date, including at the time the Veteran was discharged and received special separation benefits, is not provided.  Accordingly, the correct amount of recoupment using the applicable flat withholding rate for Federal income tax must be calculated upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Calculate the amount to be recouped from the Veteran's gross special separation benefits amount less the amount of Federal income tax withheld from such pay (such withholding being at the flat withholding rate for Federal income tax withholding, as in effect pursuant to regulations prescribed under chapter 24 of the Internal Revenue Code of 1986).

2.  After completing all action set forth in paragraph 1, to include making any balance adjustments from the amount previously recouped, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority.  

Unless the action taken fully resolves the appeal and no benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  

The Veteran should be afforded the appropriate time period to respond and then, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


